DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 recites ‘the circuit further’ change to -- the circuit board further -- to be consistent with line 3 definition of circuit board.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Philliips et al. (United States Patent 8,348,681) in view of Wu et al. (United States Patent 9,590,363).
With respect to Claim 1:
Philliips discloses a connector (FIG. 1, 12) comprising: 
a housing (FIG. 2, 24), the housing (24) having a cavity (FIG. 2, 26), a pocket formed in the cavity (FIG. 2, 92); 
a circuit board (FIG. 2, 36), the circuit board (36) adapted to be held with the cavity (26) formed in the housing (24), the circuit board (36) further having a mating end (FIG. 2, 30) and a mounting end (FIG. 2, 32) positioned opposite the mating end (FIG. 2, 30), a first contact pad (FIG. 2, see pads not labeled on circuit board) formed at the mating end (30) configured to engage a mating connector; 
a cable (FIG. 1, 14) and an insulative jacket (FIG. 2, 56) forming an exterior layer of the cable (14);
a cover (FIG. 2, 22), the cover (22) adapted to be connected to the housing (24), the cover (22) having a second pocket (FIG. 2, 92 upper channel supports cable top surface) formed therein, a slug (retainer) (FIG. 2, 54) formed on the cable (14), the slug (54) being intimately secured to the jacket (56) and in contact with shield layer of the cable (Column 3 lines 65-67) and disposed in the pockets (92); and wherein the slug (54) maintains contact with the housing (24) and the cover (22).
Philliips does not expressly disclose the circuit board having a second contact pad positioned at the mounting end and the cable including a conductor, the conductor 
However, Wu teaches the circuit board (FIG. 6, 2) having a second contact pad (FIG. 6, 220) positioned at the mounting end (FIG. 6, 22) and the cable (FIG. 8, 300) including a conductor (FIG. 8, 3421), the conductor (3421) having an insulator (FIG. 8, 3422) surrounding the conductor, a shield (FIG. 8, 3423), the shield surrounding the conductor (FIG. 8, 3421) and the insulator(FIG. 8, 3422), and the conductor (3421) of the cable (300) connected to the second contact pad of the circuit board (FIG. 5; 2, 300) (Column 5, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philliips with the teachings of Wu and provide the circuit board having a second contact pad positioned at the mounting end and the cable including a conductor, the conductor having an insulator surrounding the conductor, a shield, the shield surrounding the conductor and the insulator, and the conductor of the cable connected to the second contact pad of the circuit board so as to provide a coaxial cable connector assembly containing a variety of different type wires with excellent electrical connection and shielding properties foe signal, grounding and power transmission.
With respect to Claims 2 and 11:
Phillips in view of Wu discloses the connector, wherein the slug (retainer) (Phillips, FIG. 2, 54) is formed from an electrically conductive material (Phillips, Column 4, lines 5-6).
With respect to Claims 3 and 12:
Phillips in view of Wu discloses the connector, wherein the shield (58) is a braid (Phillips, Column 4, lines 11-12).
With respect to Claim 4:
Phillips in view of Wu discloses the connector, wherein the slug (retainer) (Phillips, FIG. 2, 54) includes a projection (tabs) (Phillips, FIG. 2, 68) that engages a shoulder (Phillips, FIG. 2, 94) formed in the pockets (Phillips, Column 4, lines 50-51).
With respect to Claims 5 and 13:
Phillips in view of Wu discloses the connector, wherein a portion (strain relief) (Phillips, FIG. 2, 62) of the slug (retainer) (Phillips, FIG. 2, 54) extends into a cable entry portion formed in the cavity (Phillips, FIG. 2, 26) of the housing ((Phillips, FIG. 2, 24) and cover (Phillips, FIG. 2, 22).
With respect to Claims 6 and 14:
Phillips in view of Wu discloses the connector, wherein the slug (Phillips, FIG. 2, 54) includes an extension member (Phillips, FIG. 2, 60) that protrudes from the pockets (Phillips, FIG. 2, 92) to an exterior portion of the housing (Phillips, FIG. 2, 24) and cover (Phillips, FIG. 2, 22).
With respect to Claims 7 and 15:
Phillips in view of Wu discloses the connector, wherein the extension member (Phillips, FIG. 3, 60) is disposed between the jacket (Phillips, FIG. 3, 56) and the entry portion (Phillips, FIG. 3, 62).
With respect to Claim 8:

With respect to Claim 9:
Phillips in view of Wu discloses the connector, wherein an epoxy layer (Wu, FIG. 4, 4 front end) is dispensed over the conductor (Wu, FIG. 4, 34) of the cable (Wu, FIG. 4, 300) and the contact pad (Wu, FIG. 4) of the printed circuit board (Wu, FIG. 4, 4).

With respect to Claim 10:
Phillips discloses a method of producing a connector, comprising the steps of: 
providing a housing (FIG. 2, 24) having a cavity (FIG. 2, 26) and a pocket (FIG. 2, 92) formed in the cavity (26); 
providing a circuit board (FIG. 2, 36), the circuit board (36) having a mating end (FIG. 2, 30) and a mounting end (FIG. 2, 32); 
providing a cable (FIG. 1, 14), the cable (14) including a conductor (FIG. 6, 38), and an exterior jacket (FIG. 2, 56); 
forming a slug (retainer) (FIG. 2, 54) over the cable (14); 
providing a cover (FIG. 2, 22) having a cavity and a second pocket (FIG. 2, 92 upper channel supports cable top surface) formed in the cavity; and 
securing the cover (22) to the housing (24) wherein the pockets (92) formed in the housing (24) and cover (22) engage the slug (54).
Philliips does not expressly disclose the circuit board including contact pads formed on the mounting end, the cable including an insulator formed around the 
However, Wu teaches the circuit board (FIG. 6, 2) including contact pads (FIG. 6, 220) formed on the mounting end (FIG. 6, 22), the cable (FIG. 8, 300) including an insulator (FIG. 8, 3422) formed around the conductor (FIG. 8, 3421), a shield layer (FIG. 8, 3423) disposed around the insulator (FIG. 8, 3422), connecting the conductor (FIG. 8, 3421) of the cable to the contact pads on the circuit board and the slug in intimate contact with the shield layer (FIG. 5; 2, 300) (Column 5, lines 33-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philliips with the teachings of Wu and provide the circuit board including contact pads formed on the mounting end, the cable including an insulator formed around the conductor, a shield layer disposed around the insulator, connecting the conductor of the cable to the contact pads on the circuit board and the slug in intimate contact with the shield layer so as to provide a coaxial cable connector assembly containing a variety of different type wires with excellent electrical connection and shielding properties foe signal, grounding and power transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831